department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list legend taxpayer a individual financial_institution c plan d irae iraf amount amount amount amount4 dear this letter is in response to your request dated date and supplemented by correspondence dated august date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement under sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that a distribution equal to amount was made from plan din taxpayer a further represents that he intended that amount be transferred to an individual_retirement_arrangement ira in his name taxpayer a asserts that his failure to accomplish a rollover to an ira described under sec_408 of the code within the 60-day period prescribed by sec_402 was due to improper instruction given by financial_institution c in opening an ira online at financial_institution c and the failure of financial_institution c to alert taxpayer a to the fact that amount was transferred to an ira that was not titled in the name of taxpayer a taxpayer a was the owner of a company that sponsored plan d he participated in plan d until his company was dissolved in taxpayer a intended to roll over his account in plan d which was held by financial_institution c to an ira with financial_institution c individual b taxpayer a's spouse was the trustee of plan d and handled matters related to plan d individual b's name as trustee was on the account of plan d held by financial_institution c on date individual logged into the financial_institution c website to facilitate transferring taxpayer a's account in plan d to an ira in his name individual had a live chat with a representative of financial_institution c on how to open an ira in taxpayer a's name individual completed the online application and sent a follow up letter to financial_institution c requesting the transfer based on the live chat with the representative of financial_institution c the letter was signed by taxpayer a and individual b in her capacity as trustee of plan d individual intended to open an ira in taxpayer a's name but instead ira e was opened in her name by mistake after receiving the account statements individual reasoned that her name was listed on ira e because she had been listed on the plan d account for many years as trustee individual b also thought that the fact that her name was on ira e meant she had the same trading authority as she had as trustee over plan d during july august and september of amount sec_2 and totaling amount were transferred from plan d via trustee-to-trustee transfer to ira e individual first discovered the mistake in when she received a letter from financial_institution c regarding taking the required_minimum_distribution from ira e the letter listed individual b's age rather than taxpayer a's age individual b checked with financial_institution c and the date of birth used to calculate the required_minimum_distribution from ira e was her date of birth and not taxpayer a's no monies have been withdrawn from ira e except the required minimum distributions based on individual b's date of birth financial_institution c has indicated they will recalculate the required_minimum_distribution amount using taxpayer a's date of birth following the discovery of the mistake and after speaking with financial_institution c individual opened ira f with financial_institution c in taxpayer a's name individual b had taken all the appropriate steps including seeking advice from financial_institution c which had held the plan d account for years to ensure she was transferring taxpayer a's plan d account to an ira in taxpayer a's name the failure to transfer the plan d account into a correctly titled ira was due to improper instruction given to individual b during the live chat with a representative of financial_institution c on how to open an ira in taxpayer a's name based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from plan d sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a are consistent with his assertion that the failure to accomplish a timely rollover was due to improper instruction given by financial_institution c and the failure of financial_institution c to alert taxpayer a to the fact that amount was transferred to an ira that was not titled in the name of taxpayer a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount not more than amount into ira f provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representatives pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact correspondence to se t ep ra t1 please address all at id sincerely wayblt carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
